Exhibit 10.2

THIRD AMENDMENT TO THE SERIES 2005-1 SUPPLEMENT

This THIRD AMENDMENT (this “Amendment”), dated as of September 1, 2009, amends
the Series 2005-1 Supplement (the “Series 2005-1 Supplement”), dated as of
February 25, 2005, as amended by the First Amendment thereto, dated December 23,
2005 and the Second Amendment thereto, dated May 9, 2007, and is between AVIS
BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a special purpose limited liability company established
under the laws of Delaware (“ABRCF”) and THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. (as successor in interest to The Bank of New York), a national
banking association, as trustee (in such capacity, the “Trustee”) and as agent
for the benefit of the Series 2005-1 Noteholders and the Surety Provider (in
such capacity, the “Series 2005-1 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided therefor in the Definitions List attached as Schedule I to the Base
Indenture (as amended through the date hereof) or the Series 2005-1 Supplement,
as applicable.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee, the applicable
Enhancement Provider and each affected Noteholder of the applicable Series of
Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2005-1 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2005-1 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2005-1
Supplement and the Base Indenture on behalf of the Series 2005-1 Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2005-1 Agent and the Surety
Provider to, and, upon the effectiveness of (i) this Amendment and (ii) the
letter (the “Consent Letter”), dated as of the date hereof, among ABRCF and the
Surety Provider, ABRCF, the Trustee, the Series 2005-1 Agent and the Surety
Provider have agreed to, amend certain provisions of the Series 2005-1
Supplement as set forth herein;

WHEREAS, the parties desire to amend the Series 2005-1 Supplement (1) to
increase the Series 2005-1 Maximum Non-Program Vehicle Percentage and
(2) increase the number of Kia, Suzuki and Hyundai Vehicles ABRCF can purchase
for inclusion in the AESOP I Operating Lease Loan Agreement Borrowing Base; and

WHEREAS, ABRCF has requested the Trustee, the Series 2005-1 Agent and each
Noteholder to, and, upon this Amendment becoming effective, ABRCF, the Trustee,
the Series 2005-1 Agent and the Surety Provider, voting as the deemed sole
Noteholder, have agreed to, amend certain provisions of the Series 2005-1
Supplement as set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed:

1. Each of the following defined terms, as set forth in Article I(b) of the
Series 2005-1 Supplement, is hereby amended and restated in its entirety as
follows:

“Series 2005-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-1 Maximum Mitsubishi Amount, the Series 2005-1 Maximum Individual
Isuzu/Subaru Amount, the Series 2005-1 Maximum Hyundai Amount, the Series 2005-1
Maximum Kia Amount, the Series 2005-1 Maximum Suzuki Amount or the Series 2005-1
Maximum Aggregate Hyundai/Kia Amount.

“Series 2005-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 85%; provided that the Series 2005-1 Maximum Non-Program Vehicle
Percentage as of any date of determination shall be increased by a fraction,
expressed as a percentage, the numerator of which is the aggregate Net Book
Value of all Redesignated Vehicles manufactured by each Bankrupt Manufacturer
and each other Manufacturer with respect to which a Manufacturer Event of
Default has occurred and leased as of such date under the AESOP I Operating
Lease or the Finance Lease as of such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases as of such
date.

“Series 2005-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2005-1 Required
Enhancement Percentage as of such date and the Series 2005-1 Invested Amount as
of such date, (ii) the Series 2005-1 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2005-1 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2005-1 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2005-1 Maximum Mitsubishi Amount as of such date, (iv) the Series 2005-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
Leases as of such date over the Series 2005-1 Maximum Individual Isuzu/Subaru
Amount as of such date, (v) the Series 2005-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of such date over the Series 2005-1 Maximum Hyundai
Amount as of such date, (vi) the Series 2005-1 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of such date over the Series 2005-1 Maximum Kia Amount as of
such date, (vii) the Series 2005-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased under
the Leases as of such date over the Series 2005-1 Maximum Suzuki Amount as of
such date, (viii) the Series 2005-1 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
aggregate Net Book Value of all Vehicles manufactured by Hyundai or Kia, in the
aggregate, and leased under the Leases as of such date over the Series 2005-1
Maximum Aggregate Hyundai/Kia Amount as of such date, (ix)

 

2



--------------------------------------------------------------------------------

the Series 2005-1 AESOP I Operating Lease Percentage as of the immediately
preceding Business Day of the excess, if any, of the Specified States Amount as
of such date over the Series 2005-1 Maximum Specified States Amount as of such
date, (x) the Series 2005-1 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Non-Eligible
Manufacturer Amount as of such date over the Series 2005-1 Maximum Non-Eligible
Manufacturer Amount as of such date and (xi) the Series 2005-1 Percentage of any
Aggregate Adjustment Amount.

2. Each of the following defined terms are hereby added, in appropriate
alphabetical order, to Article I(b) of the Series 2005-1 Supplement:

“Series 2005-1 Maximum Aggregate Hyundai/Kia Amount” means, as of any day, with
respect to Hyundai or Kia, in the aggregate, an amount equal to 20% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2005-1 Maximum Hyundai Amount” means, as of any day, with respect to
Hyundai, an amount equal to 15% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

“Series 2005-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru, individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2005-1 Maximum Kia Amount” means, as of any day, with respect to Kia, an
amount equal to 7.5% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

“Series 2005-1 Maximum Suzuki Amount” means, as of any day, with respect to
Suzuki, an amount equal to 7.5% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

3. Each of the following defined terms, as set forth in Article I(b) of the
Series 2005-1 Supplement, is hereby deleted in its entirety: “Series 2005-1
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”, “Series 2005-1
Maximum Individual Hyundai/Suzuki Amount” and “Series 2005-1 Maximum Individual
Kia/Isuzu/Subaru Amount.”

4. Article 6 of the Series 2005-1 Supplement is hereby amended by adding the
following clause as Section 6.22:

“Section 6.22 Capitalized Cost Covenant. ABRCF hereby agrees that it shall not
permit the aggregate Capitalized Cost for all Vehicles purchased in any model
year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABCRF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.”

 

3



--------------------------------------------------------------------------------

5. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of rights
under, or of any other provision of the Series 2005-1 Supplement.

6. This Amendment shall become effective as of the date (the “Amendment Date”)
on which each of the following has occurred: (i) each of the parties hereto
shall have executed and delivered this Amendment to the Trustee, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to each
outstanding Series of Notes and each Enhancement Provider pursuant to the Base
Indenture and related Supplements, (iii) all certificates and opinions of
counsel required under the Base Indenture shall have been delivered to the
Trustee and (as applicable) the Surety Provider, (iv) the Surety Provider, as
the Requisite Noteholder and third-party beneficiary of this Amendment, shall
have executed the Consent Letter consenting hereto and (v) a majority of the
Managers of ABRCF has approved this Amendment.

7. From and after the Amendment Date, (i) all references to the Series 2005-1
Supplement shall be deemed to be references to the Series 2005-1 Supplement as
amended hereby, (ii) the Series 2005-1 Supplement, as amended hereby, shall
remain in full force and effect and (iii) this Amendment shall constitute a
Transaction Document as defined in the Insurance Agreement.

8. ABRCF hereby reaffirms that each of the representations and warranties of
ABRCF in the Transaction Documents dated other than the date hereof was true and
correct in all material respects as of the date it was originally made (or as of
such other date as specified therein) and each of the representations and
warranties of the Issuer contained in the Transaction Documents dated as of the
Amendment Date is true and correct in all material respects as of the Amendment
Date.

9. ABRCF hereby confirms that it is incompliance in all material respects with
its covenants in the Transaction Documents.

10. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

11. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING

    (AESOP) LLC, as Issuer

By:   /s/ David Calabria   Name: David Calabria   Title:   Assistant Treasurer



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A., as Trustee and as

Series 2005-1 Agent

By:   /s/ Sally Tokich   Name: Sally Tokich   Title:   Senior Associate

 

2